Citation Nr: 0024318	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an increased evaluation for service-connected 
scar from a gunshot wound of the face, currently evaluated as 
10 percent disabling.

Whether new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for right eye enucleation, claimed as secondary to the 
service-connected gunshot wound of the right cheek, has been 
submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  Evidence of record indicates that he 
sustained a facial wound in combat in April 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1998 rating decision of 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent rating 
evaluation for the veteran's service-connected scar from a 
gunshot wound of the face.  The veteran filed a timely Notice 
of Disagreement and perfected a substantive appeal.

The Board notes that in his Notice of Disagreement dated in 
November 1998, the veteran raised the issue of reopening his 
claim of entitlement to service connection for the loss of 
use of his right eye, secondary to his service connected 
gunshot wound of the face.  That claim had been denied in a 
May 1967 rating decision, based on evidence which indicated 
that the veteran's right eye had been injured in a dynamite 
explosion in 1961.  By rating action dated in January 1999, 
the RO determined that the veteran had not submitted 
sufficient new and material evidence with which to reopen his 
case of entitlement to service connection for right eye 
enucleation secondary to gunshot wound of the right cheek.  
In a June 1999 Statement Of Accredited Representative In 
Appealed Case (VA Form 646), it appears that the veteran's 
representative has voiced disagreement with the January 1999 
RO decision with regard to the issue of service connection 
for right eye enucleation secondary to the gunshot wound of 
the face.  A Statement of the Case on this issue has not been 
provided to the veteran.  This matter will be addressed 
below.

In a July 1999 statement, the veteran's daughter, in essence, 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  That matter is 
referred to the RO for appropriate action.

REMAND

The issue certified for appeal is entitlement to an increased 
evaluation for service connected scar from a gunshot wound of 
the face, currently evaluated as 10 percent disabling.  For 
reasons which will be explained below, the Board believes 
that additional development is required prior to further 
adjudication of the issue.

The Board finds that the veteran's claim of entitlement to an 
increased evaluation for service connected scar from a 
gunshot wound of the face is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim 
is one that is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Here, the veteran's claim is well grounded because 
he is service connected for the scar disability and has 
asserted that his disability is currently worse than 
evaluated.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) [where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating].

The veteran was informed that his case was being certified 
and transferred to the Board by letter from the RO, dated 
June 14, 1999.  On August 9, 1999, the Board received copies 
of additional private treatment records and a lay statement 
by the veteran's daughter from the veteran.  Accordingly, it 
has been accepted by the Board pursuant to 38 C.F.R. § 
19.37(b) (1999).

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In view of the fact that neither the veteran nor 
his representative waived initial RO consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1999), and since 
the recently submitted medical records are relevant to the 
veteran's claim, it is found that remand to the agency of 
original jurisdiction for initial review, in lieu of a 
referral, is warranted.

With regard to the issue of service connection for right eye 
enucleation secondary to the gunshot wound of the face, which 
was discussed in the Introduction above, the record does not 
reflect that the RO has issued a Statement of the Case as is 
required under 38 C.F.R. § 19.26 (1999).  See also 38 C.F.R. 
§ 19.29 (1999).  The filing of a Notice of Disagreement 
initiates the appeal process and the failure of the RO to 
issue a statement of the case is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, the Board is of the opinion that additional 
development is warranted.  In order to ensure that VA has met 
its duty to uphold the veteran's procedural due process 
rights pertinent to his appeal, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran 
through his representative in order to 
determine whether there exist any 
pertinent medical records which have not 
previously been obtained and associated 
with the veteran's VA claims folder.  The 
veteran should also be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all medical 
records which have not already been 
associated with the claims folder.  The 
RO should then obtain all records that 
are not on file.

2.  If deemed by the RO to be necessary 
by the state of the record, additional 
evidentiary development should be 
undertaken.

3.  After the above has been completed, 
the RO must then re-adjudicate the 
veteran's claim of entitlement to an 
increased disability rating for his 
service connected scar from a gunshot 
wound of the face.  If this determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case, which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations. Thereafter, the veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.

4.  The RO should also furnish the 
veteran and his representative with an 
appropriate Statement of the Case with 
regard to the issue of whether he has 
submitted sufficient new and material 
evidence with which to reopen his claim 
of entitlement to service connection for 
right eye enucleation secondary to the 
gunshot wound of the face.  The Statement 
of the Case must set forth the laws and 
regulations governing the reopening of 
previously finally denied claims.  The 
veteran and his representative should be 
furnished with a VA Form 9 and 
instructions for completion of same.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




